In re Daimler Trucks North America LLC; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. I, No. 2012-10471, 2012-10523, 2013-04560; to the Court of Appeal, Fourth Circuit, No. 2014-C-1082.
Granted and remanded to the court of appeal, which is directed to review the transcript and other relevant pleadings filed in connection with the motion for summary judgment granted on January 24, 2014 and render a full opinion in this matter, after appropriate briefing and argument by the parties.